DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 14-15 and 17-25 in the reply filed on August 13, 2021 is acknowledged.  The traversal is on the grounds that examination of all of the invention groups would not pose an undue search burden.  This is not found persuasive because, as discussed in the Restriction Requirement, the different groups of inventions have achieved a separate status in the art in view of their different classifications, an excessive number of separate search queries would be necessary if the inventions were examined together, and prior art applicable to one is not likely applicable to the others. The requirement is still deemed proper and is therefore made FINAL.
As noted by Applicant, claim 16 was inadvertently omitted from the Restriction Requirement.  Given that it requires all of the limitations of claim 14, which is in the elected group, claim 16 is also considered part of the elected group.  Therefore claims 14-25 are examined herein and claims 1-13 and 26-34 are withdrawn from consideration. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 18, 19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Terazaki (US PG Pub. No. 2007/0166581).
Regarding claims 14, 18, 19, and 22, Terazaki teaches a component comprising a material substrate (20) having a thickness and including a first surface (not shown) and a second surface (20a), a first edge (20c), and a second edge (unlabeled) opposite the first edge  (Fig. 3; par. 57-62).  The second surface includes multiple recesses (21, 23, 24), which are interconnected with communication grooves (25, 26; i.e. "plurality of channels"), two entries (27, 28) along the first edge, and two entries (21a, 21b) along the second edge (Fig. 3).  As shown in Figure 3, the recesses (21, 23, 24) are in communication with each other and with the first (20c) and second 
The claim requirement that the recesses extend a "predetermined distance" into the material substrate thickness does not distinguish the claimed invention over the prior art because there is no structural difference i between recesses that extend a "predetermined distance" and those that do not extend a "predetermined distance" into a substrate. 
The claim limitations directed to the formation of the recited component, i.e. requiring that the material substrate is a "machined material" of an unclaimed machining operation, are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps but rather the structure implied by the recited procedure.  See MPEP 2113.  It is noted that no particular "machining" operation has been claimed.  Terazaki's component meets the claim limitations because it has the implied structure. 

	Regarding claim 15, as Terazaki makes no disclosure of the interior or exterior of his component being under vacuum or an increased pressure, especially when not in use, the pressures inside (i.e. "interior pressure") of and outside of the structure (i.e. "exterior pressure") are presumed to be substantially equal to each other and to the ambient pressure.   



	Regarding claim 21, Terazaki teaches that the material substrate may comprise metal (par. 67). 

Claims 14-19 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oishi (US PG Pub. No. 2020/0101690).
Regarding claims 14, 16-19, and 22, Oishi teaches an aircraft (i.e. a vehicle) comprising a component (20) comprising a material substrate (20) having a thickness, a material substrate first surface (i.e. the top of the depicted component), a first peripheral edge (i.e. the front edge of the component), and a second peripheral edge (i.e. the hidden back edge) (Fig. 2B; Abstract). As shown in Fig. 2B, the component includes many first recesses (S1) extending through its thickness that communicate with/are interconnected to each other and the edges of the component by openings (50, i.e. "a plurality of channels") projecting from the component's second surface inwardly (Fig. 2B). The component also includes many second recesses (S2) that intercommunicate with each other via the openings and S1 recesses (Fig. 2A, 2B). The openings (50) and second recesses (S2) that border the edges of the component correspond to the recited "first edge entry and "second edge entry" and are in communication with the many recesses in the substrate (Fig. 2A, 2B).  Attached to the second surface and enclosing the openings, thereby defining a material substrate interior and a material substrate exterior, and forming multiple channels or "internal pathways", which interconnect the recesses and the edges of the panel, is a second skin layer (40a, i.e. "top layer") connected to the second surface with an adhesive (40b),  (Fig. 2B, par. 45-49).  As 
The parts of Oishi's component can also be considered to meet the claim limitations if considered from the opposite direction (i.e. top to bottom).  In particular, the bottom surface of material substrate (20) may be considered the "material substrate first surface", the top surface of the substrate (20) may be considered the "material substrate second surface" (Fig. 2B).  The second recesses (S2) project into the thickness of the substrate (20) and are interconnected/communicate via openings (50) with the first recesses (S1).  The openings or recesses adjacent the edges of the structure correspond to the recited "first edge entries" and "second edge entries" and are interconnected/communicate with the many recesses in the substrate.  A first skin layer (30a, also can be considered the "top layer") is attached to the upper surface, which is considered to be the "material substrate second surface in this case, of the substrate (2), which defines a substrate encloses the recesses and communication paths of the substrate, thereby defining a material substrate interior and a material substrate exterior, and forming multiple channels or "internal pathways" that connect to the first and second edge entries and recesses. 
The claim requirement that the recesses extend a "predetermined distance" into the material substrate thickness does not distinguish the claimed invention over the prior art because there is no structural difference between recesses that extend a 
The claim limitations directed to the formation of the recited component, i.e. requiring that the material substrate is a "machined material" of an unclaimed machining operation, are product-by-process limitations.  Product-by-process claims are not limited by the recited processing steps but rather the structure implied by the recited procedure.  See MPEP 2113.  Oishi's component meets the claim limitations because it has the implied structure. 

Regarding claim 15, as Oishi makes no disclosure of the interior or exterior of his component being under vacuum or an increased pressure, especially when not in use, the pressures inside (i.e. "interior pressure") of and outside of the structure (i.e. "exterior pressure") are presumed to be substantially equal to each other and to the ambient pressure.   

Claims 14-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Blair (US Pat. No. 6,358,590). 
Regarding claims 14, 16-19, and 22, Blair teaches an aircraft (i.e. a vehicle) comprising a component (35) comprising a material substrate (35) having a thickness, a material substrate first surface (i.e. the top of the depicted component), a first peripheral edge (i.e. the front edge of the component), and a second peripheral edge (i.e. the hidden back edge) (Fig. 2, 3; Abstract).  As shown in Figures 2 and 3, the 
As Blaire teaches that the product is placed at various locations (15, 17, 18) within a jet engine (10), the relative placement of its layers, including which layer is "top" changes with the placement of the panel (Fig. 1; col. 5, ln. 25-29).  Additionally, prior to installation into a jet engine, Blair's product can be situated in any orientation, including an orientation wherein the skin layer corresponding to the recited "top layer" is on "top".  
The claim requirement that the recesses extend a "predetermined distance" into the material substrate thickness does not distinguish the claimed invention over the prior art because there is no structural difference between recesses that extend a "predetermined distance" and those that do not extend a "predetermined distance" into a substrate. 


Regarding claim 15, as Blair makes no disclosure of the interior or exterior of his component being under vacuum or an increased pressure, especially when not in use, the pressures inside (i.e. "interior pressure") of and outside of the structure (i.e. "exterior pressure") are presumed to be substantially equal to each other and to the ambient pressure.   

Regarding claim 21, the face sheets, including that corresponding to the recited "top layer", and core (i.e. "material substrate") of Blair's structure may be aluminum or other metals (col. 5, ln. 30-35).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Blair, as applied to claim 14 above, and further in view of Pechnik (US PG Pub. No. 2012/0040159). 
Regarding claims 20, 23, and 24, the teachings of Blair differ from the current invention in that neither of his material substrate or top layer is explicitly taught to be a carbon fiber-containing epoxy-based composite material.  However, Blair does teach that the face sheets (i.e. including the sheet corresponding to the recited "top layer") and core (i.e. "material substrate") in the product may be fiber-based or of "any other suitable structural material" (col. 5, ln. 30-35).  Pechnik further teaches that a composite material of carbon fibers in an epoxy matrix is appropriate as the skin of a structural aircraft panel and that the material is beneficial because it has optimal characteristics of structural resistance against operational stresses such as static mechanical stresses or fatigue, thus enabling significant mass savings on the aircrafts primary structure (par. 1, 3, 19).  Therefore, it would have been obvious to one of ordinary skill in the art to use a composite material comprising carbon fibers in an epoxy matrix as the material of the skin layer(s) and/or core (i.e. "top layer" and/or "material substrate") in Blair's product because Blair teaches that any suitable structural material may be used and because Pechnik teaches that the carbon fiber and epoxy composite is appropriate as a material for structural aircraft panels and has excellent mechanical properties, which allow for significant mass savings.  



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blair, as applied to claim 21 above, and further in view of Meyer (US PG Pub. No. 2017/0306466). 
Regarding claims 25, the teachings of Blair differ from the current invention in that neither of his material substrate or top layer is taught to be one of the recited aluminum alloys.  However, Blair does teach that the face sheets (i.e. including the sheet corresponding to the recited "top layer") and core (i.e. "material substrate") in the product may be an aluminum alloy (col. 5, ln. 30-35).  Meyer further teaches a 7000 series aluminum alloy that is suitable for use in airplane parts, such as nacelles and acoustic panels, and offers relatively lightweight and high-strength (par. 6, 66).  Therefore, it would have been obvious to one of ordinary skill in the art to use a 7000 series aluminum alloy as the aluminum alloy in the face sheets (i.e. including the sheet corresponding to the recited "top layer") and core (i.e. "material substrate") because the material is suitable for use in aircraft parts, such as nacelles and acoustic panels, and because the alloy is relatively lightweight and high-strength. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288.  The examiner can normally be reached on Monday-Thursday, 8:30 am -5:00 pm EST.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784